PRESIDING JUSTICE STOUDER delivered the opinion of the court: On October 14, 1982, defendant, Terry Allen, was charged in the circuit court of Peoria County by information with the unlawful restraint and deviate sexual assault of Christine Ray, pursuant to sections 10 — 3 and 11 — 3 of the Criminal Code of 1961 (Ill. Rev. Stat. 1981, ch. 38, pars. 10 — 3, 11 — 3). On November 5, 1982, the State petitioned to have Allen declared a sexually dangerous person under the Sexually Dangerous Persons Act (Ill. Rev. Stat. 1981, ch. 38, art. 105). Two psychiatrists were appointed and ordered to examine and evaluate the defendant. After a probable cause hearing, the criminal charges were dropped. Defendant was then recharged by indictment, the petition to declare defendant a sexually dangerous person was reinstated and defendant waived his right to a jury. The cause proceeded to a bench trial on March 4, 1983. Both court-appointed psychiatrists testified as well as the alleged victim, Christine Ray. The defense presented no evidence. The court found that the State had proven defendant a sexually dangerous person. We do not agree that the defendant could have been proven sexually dangerous beyond a reasonable doubt based upon the evidence.  The applicable statutory provision, section 1.01, defines sexually dangerous persons as “All persons suffering from a mental disorder, which mental disorder has existed for a period of not less than one year, immediately prior to the filing of the petition *** coupled with criminal propensities to the commission of sex offenses, and who have demonstrated propensities toward acts of sexual assault *** are hereby declared sexually dangerous persons.” (Ill. Rev. Stat. 1981, ch. 38, par. 105 — 1.01.) These three elements, (1), the one-year provision; (2), a propensity to commit sexual offenses, and (3), demonstrated propensities toward acts of sexual assault, must all be proven beyond a reasonable doubt. (People v. Pembrock (1974), 23 Ill. App. 3d 991, 320 N.E.2d 470.) In this case the psychiatric testimony of the court-appointed psychiatrists, Drs. Colen and Beck, must have been relied upon by the court to establish all of these elements of the offense because Christine Ray’s testimony pertains to only one incident of sexual assault which occurred only a few weeks previous to the filing of the petition and the defendant had no previous convictions. Therefore, the psychiatric testimony must have been used by the trial court to establish that the defendant had had a mental disorder for one year previous to filing the petition, that defendant had a propensity to commit sex offenses and to demonstrate the defendant’s propensity toward acts of sexual assault. This psychiatric testimony was based solely upon statements made by the defendant and therefore the State made its entire case from the defendant’s unwarned statements. This was clearly a violation of defendant’s constitutional right not to be forced to incriminate himself.  Although a procedure under the Sexually Dangerous Persons Act is said to be civil in nature, criminal safeguards apply to the Act because implementation of the Act can result in a substantial deprivation of the defendant’s liberty. (United States ex rel. Stachulak v. Coughlin (7th Cir. 1975), 520 F.2d 931.) Specifically, the right against self-incrimination applies (People v. Capoldi (1957), 10 Ill. 2d 261, 139 N.E.2d 776), and a defendant cannot be forced to make incriminating statements to a psychiatrist during a compulsory examination mandated by the statute. (People v. English (1964), 31 Ill. 2d 301, 201 N.E.2d 455.) The United States Supreme Court went even further in Estelle v. Smith (1981), 451 U.S. 454, 68 L. Ed. 2d 359, 101 S. Ct. 1866, in applying the privilege against self-incrimination to a compulsory psychiatric examination which was later used to establish the defendant’s dangerousness by requiring Miranda-type warnings be given and counsel be offered previous to the compulsory examination. We find Estelle v. Smith (1981), 451 U.S. 454, 68 L. Ed. 2d 359, 101 S. Ct. 1866, directly applicable to the compulsory psychiatric examinations to which this defendant was subjected and which the trial court must have relied upon to establish all three elements which the statute required be satisfied in order to find the defendant a sexually dangerous person. The record clearly shows that defense counsel objected to the admission of the psychiatrists’ testimony on the grounds that the defendant must not be forced to incriminate himself. Dr. Colen never warned the defendant that anything he said might later be used to find him sexually dangerous, nor did Dr. Beck give an adequate warning. Therefore, the trial court could not rely solely upon the defendant’s unwarned statements to the psychiatrists to find the defendant a sexually dangerous person. We have not lost sight of the fact that Christine Ray, a victim of an alleged assault, testified in this proceeding. However, her testimony, even if sufficient to establish one act, pertained to only one act, which was not adequate to satisfy the multiple-acts requirement of the third element of the statutory definition. Also, no prior convictions were admitted in this case. For the above reasons we reverse the decision of the circuit court of Peoria County. Reversed. ALLOY, J., concurs.